Stein, J.
Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered November 2, 2012, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant waived indictment and was charged in a superior court information with manslaughter in the first degree, stemming from allegations that he killed his father by striking him in the head with a blunt object. Pursuant to a negotiated plea agreement, defendant pleaded guilty as charged, with the understanding that County Court made no promises as to sentencing, and entered a limited waiver of the right to appeal. The plea also resolved an unrelated charge of criminal contempt in the first degree. County Court thereafter sentenced defendant to 15 years in prison, to be followed by five years of post-release supervision. Defendant appeals.
Defendant’s sole contention on appeal is that his sentence is harsh and excessive — a claim that is not encompassed by his limited appeal waiver. Based upon our review of the record, we are unpersuaded. Notwithstanding defendant’s remorse and difficult upbringing, given the nature of the crime committed and defendant’s criminal history, we perceive no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence (see People v Manley, 101 AD3d 1270, 1271 [2012]; People v Mayo, 100 AD3d 1155, 1156 [2012]).
Lahtinen, J.R, Garry and Rose, JJ., concur.
Ordered that the judgment is affirmed.